Examiner Comment and Reasons for Allowance 

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the 8/18/2021 reply.  In view of the applicant's amendments, all objections to the claims and specification have been withdrawn, as well as, all Section 112(b) rejections.  Drawing objections have been withdrawn if not restated herein.  

Drawings
As indicated in the 5/21/2021 office action, the drawings are objected to because (1) Fig. 2 lacks the sectional line associated with Fig. 3, and, with regard to Fig. 3, (2) the sectional view shows inlets 212 to be in the same sectional plane, which is inconsistent with Fig. 2, (3) reference numerals 210 and 230 point to the same structure but are described in the specification as being the vortex generator and the vortex generator seat, respectively, (4) reference numeral 233 is described in the specification as the vortex generator seat bore, but the line does not connect to such bore, (5) reference numeral 232 is not described in the specification, (6) reference numeral 251 is described as a flow control chamber in the specification but points to a structure that does not define a chamber, and (7) there are numerous vertical lines proximate the disk 270 that are unexplained in the specification and not numbered, such lines apparently indicating structures, which, with the exception of the structure 262 (disk stops), conflictingly interfere with the required motion of the disk 270, and when viewed again in Fig. 4 appear to unexplainably change in vertical size, including the disk stop 262, which is clearly not correct, and (8) with respect to Fig. 6, reference numeral 413 is not described in the specification.


Reasons for Allowance
The limitations of claims 1, 8, and 15 were not located in one reference, or a reasonable combination of references, particularly with regard to the angled entry requirement.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676